MEMORANDUM OF DECISION
Normand Comeau, Jr., appeals from the judgment of the Superior Court, Andros-coggin County, affirming the judgment of the District Court, Lewiston, convicting him of violation of 29 M.R.S.A. § 1312-B (Supp.1986) (operating under the influence of alcohol) and 29 M.R.S.A. § 2184(1) (Supp.1986) (operating with a suspended license).
Our review of the record discloses that the claimed hearsay statements of Barry Estabrook were properly admitted by the District Court as excited utterances and present sense impressions pursuant to M.R.Evid. 803(1) and (2). State v. Franklin, 478 A.2d 1107, 1111 (Me.1984); State v. Ryne G., 509 A.2d 1164, 1168 (Me.1986). The trier of facts could rationally have found the essential elements of the offenses charged. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.